Title: To Alexander Hamilton from John Steele, 17 May 1799
From: Steele, John
To: Hamilton, Alexander


          
            Dear Sir.
            Philadelphia May 17th. 1799
          
          The enclosed letter is from a young man for whom I obtained a commission some time ago, and he now requests that I would ——— support his application to be stationed on the Mississippi, or for a furlough to travel into that part of the country. Could I be induced to believe that such a journey would be of the least advantage to him or that it would be agreeable to his friends in Carolina who are very respectable I would gladly comply with his wishes; but I am apprehensive that the application proceeds only from an unsteady and roving disposition and that by throwing him into bad company the consequences might be disagreeable, if not ruinous to him. He is very young, and in other respects unfit I think to be so far removed from the counsels, and pecuniary support of his father. My wish is that he may not be indulged in the way proposed and if it comports with your arrangements that he might be placed at some station on this side the mountains where he would be controuled by the authority and influence of an Officer of merit. He is a youth of more than common genius, and will make an excellent officer, if he can be confined for a while within proper bounds. I beg of you to excuse the liberty which I have taken, and do me the favor to be assured that I am Dear Sir Most sincerely & respectfully Your Obt. & huml. Servt.
          
            Jno. Steele
          
          Major General Hamilton
        